Martin, J.
delivered the opinion of the court.
The defendant is appellant from a judgment against Mm, as the acceptor of a bill of exchange in favor of the plaintiffs as indorsees and holders. Several pleas and exceptions were pleaded, and among them the plea of the general issue and a special denial of the signatures of the acceptors. The conclusion to which we have come on the two last pleas renders it unnecessary to examine any of the others, or the exceptions.
No proof was made of the defendant’s signature as acceptor, nor of that of the payee ; although the absence of this proof was made the grounds of an application for a new trial, which was resisted by the plaintiff and overruled.
There were two defendants, against whom judgment was obtained in the court below; but we have taken notice of the appellant only, as Ms co-defendant did not appeal.
It is therefore ordered, adjudged and decreed, that the judgment of the commercial court be annulled, avoided and reversed, as to the defend- [529] ant, James Darcy; and that as to him there be judgment in his favor as in case of nonsuit, with costs in both courts.